Citation Nr: 1314156	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  09-20 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a lateral meniscectomy of the right knee, evaluated as 20 percent disabling prior to May 28, 2009.  

2.  Entitlement to an increased evaluation for degenerative joint disease of the right knee, evaluated as 10 percent disabling prior to May 28, 2009. 

3.  Entitlement to an increased evaluation for residuals of a right knee arthroplasty, evaluated as 30 percent disabling from July 1, 2010 (a temporary total evaluation pursuant to 38 C.F.R. § 4.30 was in effect from May 28, 2009 to June 30, 2010).

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1955 with additional service in the Air Force Reserves, to include a period of active duty for training (ACDUTRA) from May 28, 1956 to June 11, 1956, and several periods of inactive duty for training (INACDUTRA).  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Board notes that the issues listed on the title page of this Remand include the issue of whether a TDIU rating is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2013, the Board remanded the Veteran's claims for additional development to include a new VA examination, to contact the Veteran and request that he submit a VA Form 21-4142, authorization and consent to release information, for any non-VA provider to include Kaiser Permanente, and to obtain VA treatment records from the San Francisco, California VA Medical Center (VAMC) from October 2010 to the present.  

In a January 2013 letter, the Veteran was asked to complete a VA Form 21-4142 for each non-VA provider so that VA could request medical records on his behalf.  He was specifically requested to submit a VA Form 21-4142 for Kaiser Permanente.  The Veteran did not respond to the letter or submit a VA Form 21-4142 with respect to any non-VA provider.  Therefore, the AMC complied with the Board's January 2013 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was afforded a VA examination with respect to his service-connected right knee disability in February 2013.  The examiner reviewed the claims file, noted review of VA treatment records, performed a physical examination of the Veteran, and reported the clinical findings of the Veteran's right knee disability.  The Board's January 2013 remand instructed the examiner to provide information related to any scarring of the right knee.  The examiner did so and responded "no" as to whether the scars were painful and/or unstable and whether the total area of all scars was greater than 39 square centimeters.  Therefore, the Board finds that the February 2013 VA examination is adequate and the Board's January 2013 remand instructions were completed.  See Stegall, id.  

However, the Board finds that the AMC did not complete the Board's January 2013 remand instruction with respect to obtaining VA treatment records from the San Francisco, California VAMC from October 2010 to the present.  The March 2013 Supplemental Statement of the Case (SSOC) shows that VA treatment records from the San Francisco, California VAMC dated from December 6, 2012 to March 6, 2013 were listed as evidence in the Veteran's case.  However, the identified VA treatment records have been not associated with the claims file or the Veteran's virtual VA electronic file.  As such, the Board must remand the Veteran's claims to ensure that the VA treatment records are obtained and associated with the claims file.  Stegall v. West, 11 Vet. App. 268 (1998); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).  

TDIU

In a January 2011 statement, with respect to his right knee disability, the Veteran explained that he was unable to do any meaningful work.  The Board finds that the Veteran has raised the issue of entitlement to TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability.  Rice, supra.  If the claimant or the record reasonably raises the question of whether the appellant is unemployable due to the disability for which an increased rating is sought, then whether a TDIU is warranted as a result of that disability is part and parcel to that claim.  Id. at 455.  Accordingly, entitlement to TDIU has been raised by the record and is part and parcel of the Veteran's claims for increased evaluations for the service-connected disabilities on appeal.

Initially, the Board notes that the other issues remanded herein may impact the Veteran's overall evaluation, and thus, the issues are inextricably intertwined with the Veteran's TDIU claim.  Accordingly, the Board must defer adjudication of the Veteran's TDIU claim at this time.

Moreover, there is no indication that the RO has adjudicated the Veteran's TDIU claim in the first instance.  As such, the Board does not have jurisdiction over the matter, and it must be remanded.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Issue a VCAA notice letter for the issue of entitlement to TDIU and send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete with instructions to return the form to the RO.

2.  The RO should complete any additional development necessary to adjudicate a claim for TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.

3.  Obtain VA treatment records from the San Francisco, California VAMC dated from October 2010 to the present (to include dated from December 6, 2012 to March 6, 2013), and associate the records with the claims file or the Veteran's virtual VA electronic file.  If requests for any treatment records are not successful and further efforts would be futile, the Veteran should be informed so that he has an opportunity to obtain and submit the records himself.

4.  After completing the above actions and any other development that may be indicated by any response received, readjudicate the issues of entitlement to an increased evaluation for residuals of a lateral meniscectomy of the right knee, evaluated as 20 percent disabling prior to May 28, 2009, entitlement to an increased evaluation for degenerative joint disease of the right knee, evaluated as 10 percent disabling prior to May 28, 2009, entitlement to an increased evaluation for residuals of a right knee arthroplasty, evaluated as 30 percent disabling from July 1, 2010 (a temporary total evaluation pursuant to 38 C.F.R. § 4.30 was in effect from May 28, 2009 to June 30, 2010), and entitlement to a TDIU.  If any benefit sought on appeal is not fully granted, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

